DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7, 17 and 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2022.
Response to Arguments
Applicant’s amendments and associated arguments filed 5/31/2022 with respect to the previous rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ackermann et al. and Franke et al.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 11, 13, 14, 16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackermann et al. (US 9,821,159, hereinafter Ackermann).
Regarding claims 1, 2, 4, 13, 14, 16 and 20, Ackermann discloses an implantable medical device (IMD) as seen in figures 7A-7E. The IMD includes a housing comprising a main portion and rigid first and second projections 722 extending straight out from the main portion such that a cross-sectional dimension of the main portion is larger than a cross-sectional dimension of the projections and wherein the length of the projections are shorter than the length of the main portion (see figure 7E). The projections are functionally and structurally equivalent to the claimed projections as they house an electrical connector, just as the projections of the applicant’s invention do, to connect to first and second electrodes 720 carried by the first and second projections, respectively (see figure 7E and Col. 19, lines 45-61). The electrodes are configured to deliver neural electrical stimulation generated by stimulation circuitry 702 housed in the main portion of the housing (Figure 7A, Col. 19, lines 6-30 and Col. 40, lines 1-24). The stimulation circuitry can be controlled by processing circuitry (i.e., a controller) that is also disposed in the main portion of the housing (Col. 17, lines 30-37 and Col. 28, line 52-Col. 29, line 35). 
Regarding claims 8, 9, 19 and 20, the IMD further comprises a secondary coil to receive power from an external primary coil, a rechargeable power source and charging circuitry to control charging of the rechargeable power source (Col. 4, lines 57-67, Col. 5, lines 23-28, Col. 24, lines 23-38).
Regarding claim 11, the IMD may have fixation structures 1202 extending from the main portion of the housing to retain the housing at a target location (figures 12-14 and Col. 21, lines 15-56). 
Regarding claim 21, the IMD housing, including the main portion and projections, are configured to be inserted into a patient in a single step (see figure 34-35B).
Claims 1-4 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franke et al. (US 2017/0312521, hereinafter Franke).
Regarding claims 1-4 and 13-16, Franke discloses an implantable medical device (IMD) 400 as seen in figures 4A-4E and 13A. The IMD includes a housing comprising a main portion 402 and rigid first and second projections 406 and 408 extending straight out from the main portion such that a nerve can be placed between them, if so desired by a user. A cross-sectional dimension of the main portion is larger than a cross-sectional dimension of the projections and wherein the length of the projections are shorter than the length of the main portion (see figures 4A-4E). The projections are functionally and structurally equivalent to the claimed projections as they house an electrical connector, just as the projections of the applicant’s invention do, to connect to first and second electrodes 410 and 412 carried by the first and second projections, respectively (see figure 4D and par. 0042). The electrodes are configured to deliver neural electrical stimulation generated by stimulation circuitry 536 housed in the main portion of the housing (Figure 5, par. 0039 and 0080). The stimulation circuitry can be controlled by processing circuitry 532 that is also disposed in the main portion of the housing (par. 0039). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermann in view of Goedeke (US 6,167,312).
Ackermann discloses the applicant’s basic invention, but is silent as to including the secondary coil in an appendage extending from the main housing. Goedeke also discloses a nerve stimulator, and thus is analogous art with Ackermann (Col. 6, lines 45-50 and Col. 7, lines 20-25). Goedeke discloses a secondary coil 202 disposed in a projection from the main housing 102 (Col. 6, line 33-Col. 7, line 27). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Ackermann to include the appendage with the secondary coil as taught by Goedeke in order to optimize the size of the coil in conjunction with the center frequency of the transceiver signal (Col. 6, lines 33-65).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermann.
Ackermann discloses the applicant’s basic invention, including a microstimulator with a size configured to be injectable into a patient (Col. 40, lines 48-60), just as desired by the applicant’s invention (see par. 0024 of the original disclosure). While Ackermann is silent as to the exact dimensions of the device, that fact that it is a “microstimulator” means that it should have relatively small dimensions for implantation in the body. Furthermore, in reviewing the applicant’s original specification, no criticality has been given to the exact housing volume of 1 cc to 2 cc, other than it is “designed for ease of implant” (par. 0046 of the original spec). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Ackermann to have a volume of 1 cc – 2 cc, if that volume resulted in it being injectable in the patient, as required by Ackermann. Furthermore, it has been held 
that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984));
the configuration of the claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)); and
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20140275837, US 20140107723, US 8634919 and US 20100274313.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792